 
 
Exhibit 10.1
 


CIGNA LONG-TERM INCENTIVE PLAN
(Amended and Restated Effective as of April 26, 2017)




ARTICLE 1
Statement of Purpose


The Cigna Long-Term Incentive Plan is intended to:



(a)
Reward the creation of long-term value for Cigna shareholders by providing key
employees of the Company with an opportunity to acquire an equity interest in
Cigna Corporation, thereby increasing their personal interest in its continued
success and progress, and aligning their interests with those of its
shareholders;




(b)
Aid the Company in attracting and retaining employees of exceptional ability;




(c)
Supplement and balance the Company's salary and incentive bonus programs in
support of Cigna Corporation's long‑term strategic plans and financial results;




(d)
Encourage decisions and actions by Company executives to deliver superior
enterprise results, with appropriate consideration of risk, and that are
consistent with the long‑range interests of Cigna Corporation's shareholders.



This Plan is an amendment and restatement of the Plan as previously amended and
restated effective April 28, 2010 and as further amended on April 27, 2011 and
April 24, 2013.  The amendments to the Plan contained herein shall become
effective on the date the amended and restated Plan is approved by: (i) the
Board, with respect to any amendments that do not require the prior approval of
Cigna Corporation shareholders, and (ii) Cigna Corporation shareholders, with
respect to any amendments that require the prior approval of Cigna Corporation
shareholders.


ARTICLE 2
Definitions


Except as otherwise provided in the Plan or unless the context otherwise
requires, the terms defined below shall have the following meanings under the
Plan:



2.1
"Affiliate" -- the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act.




2.2
"Beneficial Owner" and "Beneficially Owned" -- the meaning set forth in Rule
13d-3 promulgated under the Exchange Act.




2.3
"Board" -- the board of directors of Cigna Corporation or any duly authorized
committee of that board.

 
 
 

--------------------------------------------------------------------------------


 

2.4
"CEO" -- the Chief Executive Officer of Cigna Corporation.



2.5
"Change of Control" -- any of the following:




(a)
A corporation, person or group acting in concert, as described in Exchange Act
Section 14(d)(2), holds or acquires beneficial ownership within the meaning of
Rule 13d‑3 promulgated under the Exchange Act of a number of preferred or common
shares of Cigna Corporation having 25% or more of the combined voting power of
Cigna Corporation's then outstanding securities; or




(b)
There is consummated a merger or consolidation of Cigna Corporation or any
direct or indirect subsidiary of Cigna Corporation with any other corporation,
other than




(i)
a merger or consolidation immediately following which the individuals who
constituted the Board of Directors immediately prior thereto constitute at least
a majority of the board of directors of the entity surviving such merger or
consolidation or the ultimate parent thereof, or




(ii)
a merger or consolidation effected to implement a recapitalization of Cigna
Corporation (or similar transaction) in which no Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of Cigna
Corporation (not including in the securities Beneficially Owned by such Person
any securities acquired directly from Cigna Corporation or its Affiliates)
representing 25% or more of the combined voting power of Cigna
Corporation's then outstanding securities; or




(c)
A change occurs in the composition of the Board at any time during any
consecutive 24‑month period such that the Continuity Directors cease for any
reason to constitute a majority of the Board.  For purposes of the preceding
sentence "Continuity Directors" shall mean those members of the Board who
either: (1) were directors at the beginning of such consecutive 24‑month period;
or (2) were elected by, or on nomination or recommendation of, at least a
majority of the Board (other than a director whose initial assumption of office
is in connection with an actual or threatened election contest, including but
not limited to a consent solicitation, relating to the election of directors of
Cigna Corporation); or




(d)
The shareholders of Cigna Corporation approve a plan of complete liquidation or
dissolution of Cigna Corporation or there is consummated an agreement for the
sale or disposition by Cigna Corporation of all or substantially all of Cigna
Corporation's assets, other than a sale or disposition by Cigna Corporation of
all or substantially all of Cigna Corporation's assets immediately following
which the individuals who constituted the Board immediately prior thereto
constitute at least a majority of the board of directors of the entity to which
such assets are sold or disposed or any parent thereof.

 
 
 
2

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, a "Change of Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Cigna Corporation immediately prior to such transaction or
series of transactions continue to have substantially the same proportionate
ownership in an entity which owns all or substantially all of the assets of
Cigna Corporation immediately following such transaction or series of
transactions.



2.6
"Code" -- the Internal Revenue Code of 1986, as amended.




2.7
"Committee" -- the Board's People Resources Committee or any successor committee
with responsibility for compensation.




2.8
"Common Stock" -- the common stock, par value $0.25 per share, of Cigna
Corporation.




2.9
"Company" -- Cigna Corporation, a Delaware corporation, and/or its Subsidiaries.




2.10
"Deferred Compensation Plan" -- a Company deferred compensation plan, or another
arrangement of the Company which has been designated by the Committee as a
"Deferred Compensation Plan" for purposes of this Plan.




2.11
"Disability" -- permanent and total disability as defined in Code Section
22(e)(3).




2.12
"Early Retirement" -- a Termination of Employment (other than a Termination for
Cause), after appropriate notice to the Company, (a) on or after a Participant
has reached age 55 (but not age 65) and attained at least five years of service
(as determined under the elapsed time service counting rules applied by the
Company to determine an employee's total period of Company service using an
adjusted service date), or (b) upon such terms and conditions approved by the
Committee or officers of the Company designated by the Board or the Committee.




2.13
"Eligible Employee" -- all employees of the Company are eligible to be granted
awards under the Plan.




2.14
"Exchange Act" -- the Securities Exchange Act of 1934, as amended.

 
 
 
3

--------------------------------------------------------------------------------


 

2.15
"Expiration Date" -- the last date, specified in an Option or SAR grant, on
which an Option or SAR may be exercised.




2.16
"Fair Market Value" -- the average of the highest and lowest quoted selling
prices as reported on the New York Stock Exchange-composite tape (or any
successor method of publishing stock prices) as of 4:00 p.m. Eastern time (or
such other time as trading on the New York Stock Exchange may close) on the date
as of which any determination of stock value is made.  If the New York Stock
Exchange-composite tape (or any successor publication) is not published on that
date, the determination will be made on the next preceding date of publication. 
In the absence of reported Common Stock sales, the Committee will determine Fair
Market Value by taking into account all facts and circumstances the Committee
deems relevant, subject to the requirements of Code Section 409A.




2.17
"Incentive Stock Option" -- an Option described by Code Section 422(b).




2.18
"Nonqualified Option" -- an Option that is not an Incentive Stock Option.




2.19
"Option" -- a right granted under Article 5 to purchase one or more shares of
Common Stock.




2.20
"Other Stock-Based Awards" -- a right granted under Article 11.




2.21
"Participant" -- an Eligible Employee who has received an award under the Plan.




2.22
"Payment" -- the compensation due a Participant, or Participant's estate, under
Article 10 of the Plan on account of a grant of Performance Shares or Units.




2.23
"Payment Date" -- the date that a Qualifying Plan payment is made (or would have
been made if not deferred under Section 9.3).




2.24
"Peer Group" -- a group of companies, selected by the Committee, whose financial
performance is compared to Cigna Corporation's.




2.25
"Performance Measures" -- the measures to be used to assess the Company's
performance with respect to Restricted Stock subject to performance conditions,
Strategic Performance Units and Strategic Performance Shares.  The measures
shall be one or more of the following: earnings (total or per share); net income
(total or per share); growth in net income (total or per share); income from
selected businesses (total or per share); growth in net income or income from
selected businesses (total or per share); pre-tax income or growth in pre-tax
income; profit margins; revenues; revenue growth; premiums and fees; growth in
premiums and fees; membership; membership growth; market share; change in market
share; book value; total shareholder return; stock price; change in stock price;
market capitalization; change in market capitalization; return on market value;
shareholder equity (total or per share); return on equity; assets; return on
assets; capital; return on capital; economic value added; market value added;
cash flow; change in cash flow; expense ratios or other expense management
measures; medical loss ratio; ratio of claims or loss costs to revenues;
satisfaction – customer, provider, or employee; service quality; productivity
ratios or other measures of operating efficiency; and accuracy of claim
processing or other measures of operational effectiveness.  The Committee may
specify any reasonable definition of the measures it uses.  Such definitions may
provide for reasonable adjustments to the measures and may include or exclude
items, including but not limited to:  realized investment gains and losses;
special items identified in the company's reporting; extraordinary, unusual or
non-recurring items; effects of accounting changes, currency fluctuations,
acquisitions, divestitures, reserve strengthening, or financing activities;
expenses for restructuring or productivity initiatives; and other non-operating
items.

 
 
 
4

--------------------------------------------------------------------------------


 

2.26
"Performance Objectives" -- the written objective performance goals applicable
to performance conditions for Restricted Stock granted under Section 7.3 or
Strategic Performance Shares or Strategic Performance Units granted under
Section 10.1.  To the extent required by Code Section 162(m), the Performance
Objectives shall be stated in terms of one or more Performance Measures. 
Performance Objectives may be stated separately for one or more of the
Participants, collectively for the entire group of Participants, or in any
combination of the two.  Performance Objectives may be for the Company as a
whole, for one or more of its Subsidiaries, business units, lines of business or
for any combination of the foregoing and may be absolute or may require
comparing the Company's financial performance to that of a Peer Group or of a
specified index or indices, or be based on a combination of the foregoing. 
Except as prohibited by Code Section 162(m), if Cigna Corporation is involved in
a merger, acquisition or divestiture transaction (even if it does not constitute
a Change of Control), the Committee may, in its sole discretion, adjust or
modify completely the Performance Measures, and/or Performance Objectives if the
transaction has any material effect on the Company's ability to apply the
Performance Measures, or meet the Performance Objectives, established at the
time of grant.




2.27
"Performance Period" -- the period, specified by the Committee, during which
Performance Objectives applicable to Strategic Performance Shares or Strategic
Performance Units are measured.  No Performance Period shall be a period of less
than one-year.




2.28
"Person" -- the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (a) Cigna Corporation or any of its Subsidiaries, (b) a
trustee or other fiduciary holding securities under an employee benefit plan of
Cigna Corporation or any of its Affiliates, (c) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (d) a
corporation owned, directly or indirectly, by the stockholders of Cigna
Corporation in substantially the same proportions as their ownership of stock of
Cigna Corporation.




2.29
"Plan" -- the Cigna Long-Term Incentive Plan.




2.30
"Prior Plan" -- the Cigna Long-Term Incentive Plan as restated effective January
1, 2000 and as further amended and restated through April 28, 2010 and as
further amended on April 27, 2011 and April 24, 2013 and, unless otherwise
provided under the terms of this Plan, the Cigna Corporation Stock Plan as
adopted effective May 1, 1991, and as amended thereafter.




2.31
"Qualifying Plan" -- any Company bonus plan, short-term or long-term incentive
compensation plan, any other incentive compensation arrangement or any
supplemental retirement benefit plan that is not tax qualified under the Code. 
Except with respect to payment of Performance Shares or Units in the form of
Common Stock, this Plan shall not be a Qualifying Plan.




2.32
"Restatement Date" – April 26, 2017, or, if later, the date Company shareholders
approve this amended and restated Plan.




2.33
"Restricted Period" -- the period during which Common Stock is subject to
restrictions under Section 7.2.




2.34
"Restricted Stock" -- Common Stock granted under Article 7 that remains subject
to a Restricted Period.




2.35
"Retirement" -- a Participant's Termination of Employment (other than a
Termination for Cause), after appropriate notice to the Company, (a) on or after
a Participant has reached age 65 and attained at least five years of service (as
determined under the elapsed time service counting rules applied by the Company
to determine an employee's total period of Company service using an adjusted
service date), or (b) upon such other terms and conditions approved by the
Committee, or officers of the Company designated by the Board or the Committee.

 
 
 
5

--------------------------------------------------------------------------------


 

2.36
"SAR" -- a stock appreciation right granted under Article 6.




2.37
"SEC" -- the Securities and Exchange Commission.




2.38
"Strategic Performance Share" or "Performance Share" -- an amount of incentive
opportunity available for award to a Participant for a specified Performance
Period, with a value equal to the Fair Market Value of one share of Common
Stock.




2.39
"Strategic Performance Unit" or "Unit" -- the smallest amount of incentive
opportunity available for award to a Participant for a specified Performance
Period, with a target value of $75.00 per Unit unless a different target value
is established by the Committee at the time a Unit award is made.




2.40
"Subsidiary" -- any corporation of which more than 50% of the total combined
voting power of all classes of stock entitled to vote, or other equity interest,
is directly or indirectly owned by Cigna Corporation; or a partnership, joint
venture or other unincorporated entity of which more than a 50% interest in the
capital, equity or profits is directly or indirectly owned by Cigna Corporation;
provided that such corporation, partnership, joint venture or other
unincorporated entity is included in the Company's consolidated financial
statements under generally accepted accounting principles.




2.41
"Termination for Cause" -- a Termination For Cause under this Plan occurs when
an employee's employment is terminated by the Company in connection with any of
the following: (a) an unsatisfactory level of performance; (b) a violation of
any legal or contractual obligation to the Company; (c) non-compliance with
Company policies or procedures, including without limitation Cigna's Code of
Ethics and Principles of Conduct; (d) engagement in any activity resulting in an
employee being not bondable as determined by Cigna under its (or its
successor's) fidelity bond; (e) the conviction of a felony involving fraud or
dishonesty directed against the Company; or (f) any willful act or failure to
act that adversely affects the business of the Company in any material respect. 
For purposes of this Section 2.41, "unsatisfactory level of performance" means a
serious performance failure or infraction, including, without limitation,
serious conduct and attendance failures, subject to formal discipline or
corrective action up to and including immediate termination.




2.42
"Termination of Employment" -- the termination of the Participant's employment
relationship with the Company (unless otherwise expressly provided by the
Committee) or a transaction by which the Participant's employing Company ceases
to be a Subsidiary.




2.43
"Termination Upon a Change of Control" -- a Termination of Employment upon or
within two years after a Change of Control (a) initiated by the Company or a
successor other than a Termination for Cause or (b) initiated by a Participant
after determining in the Participant's reasonable judgment that there has been a
material reduction in the Participant's authority, duties or responsibilities,
any reduction in the Participant's compensation, or any change caused by the
Company in the Participant's office location of more than 35 miles from its
location on the date of the Change of Control.




2.44
"Vesting Percentage" -- the ratio, determined by the Committee, of Performance
Shares payable under Section 10.3 to Performance Shares granted under Section
10.1.



 
 
6

--------------------------------------------------------------------------------


 
ARTICLE 3
Participation


3.1 Participation.  An Eligible Employee who receives an authorized award under
the Plan shall become a Participant upon receipt of the award.


3.2 Directors.  Members of the Board who are not employed by the Company are not
eligible to participate in the Plan.




ARTICLE 4
Authorized Incentive Awards


4.1 Authorized Awards.  The Plan's authorized awards are: (a) Options (including
Incentive Stock Options); (b) SARs; (c) Restricted Stock; (d) dividend
equivalent rights; (e) Common Stock in lieu of cash or other awards payable
under a Qualifying Plan; (f) Strategic Performance Shares; (g) Strategic
Performance Units; and (h) Other Stock-Based Awards.


4.2 General Powers of the Committee.  Subject to the requirements of the Plan
and Delaware law, the Committee may in its sole discretion select Participants,
grant them any authorized awards in amounts and combinations, and upon terms and
conditions, as it shall determine, and exercise any other authority granted to
the Committee under the Plan.   The Committee may delegate to the CEO or the
CEO's designee any such authority; however, no power or authority delegated by
the Committee under the Plan may be exercised (a) to affect the terms and
conditions of an award made to anyone subject to the requirements of Section
16(a) of the Exchange Act or (b) as to matters reserved to the Board under the
Delaware General Corporation Law.


4.3 General Powers of the CEO.  Subject to the requirements of Delaware law, the
CEO shall have the authority and discretion to select Participants and grant
them any authorized awards in amounts and combinations and upon terms and
conditions as the CEO shall determine, subject to the same limitations and
provisions that apply under the Plan to the Committee, and also subject to the
following:



(a)
The CEO may not grant any awards to or for the benefit of (1) members of the
Board or (2) anyone subject to the requirements of Exchange Act Section 16(a);




(b)
The CEO must be a member of the Board when the CEO grants any award under the
Plan and must be properly empowered by the Board to grant such award; and




(c)
The total number of shares of Common Stock which may be issued pursuant to
awards granted under this Section 4.3 is limited to a maximum of 10% of the
number of shares of Common Stock authorized to be issued under the Plan.

 
4.4 Term Limit.  No awards may be made under this Plan after December 31, 2026.
 
 
7

--------------------------------------------------------------------------------


 
ARTICLE 5
Stock Options


5.1 General.  Subject to any Plan limitations and provisions, the Committee may
grant Options to Eligible Employees upon terms and conditions that it may
establish, including restrictions on the right to exercise Options.  However, no
Option shall be exercisable by a Participant within one year after the Option
grant date, except as provided under the Plan or the terms of the Option grant
upon a Participant's Termination of Employment due to death, Disability, Early
Retirement or Retirement or a Participant's Termination Upon a Change of
Control.


5.2 Option Price.  The exercise price per share of any Option shall not be less
than the Fair Market Value on the grant date.  The Option price may be paid in
cash or such other means as the Committee may accept.  The Committee may, in its
sole discretion, permit payment of the Option price in the form of previously
acquired shares of Common Stock based on the Fair Market Value of such shares on
the Option exercise date or through means of a "net settlement," whereby the
Option price will not be due in cash and where the number of shares of Common
Stock issued upon such exercise will be equal to: (a) the product of (1) the
number of shares of Common Stock as to which the Option is then being exercised,
and (2) the excess, if any, of (i) the then current Fair Market Value per share
over (ii) the Option price, divided by (b) the then current Fair Market Value
per share.


5.3 Maximum Term.  No Expiration Date shall be more than 10 years after the
Option grant date.  Under Section 5.5, an Option may expire earlier than the
Expiration Date specified in the Option grant.


5.4 Leave of Absence.  Unless otherwise expressly provided by the Committee, no
Option may be exercised during a leave of absence except to the extent
exercisable immediately before the start of the leave.  Termination of
Employment during a leave of absence shall be treated under Section 5.5 the same
as Termination of Employment during a period of active employment.


5.5       Expiration of Options.



(a)
Except as provided elsewhere in Section 5.5, any outstanding Option (including
Options granted prior to the Restatement Date) held by a Participant at
Termination of Employment shall:




(1)
To the extent the Option is not exercisable as of the date of the Participant's
Termination of Employment, be immediately and automatically forfeited; and

 
 
 
8

--------------------------------------------------------------------------------


 

(2)
To the extent the Option is already exercisable on the date of the Participant's
Termination of Employment, expire on the earlier of (i) ninety (90) days from
the date of Termination of Employment or (ii) the Expiration Date.




(b)
Any outstanding Option held by a Participant at Termination Upon a Change of
Control shall:




(1)
Become exercisable no later than the date of the Participant's Termination of
Employment to the extent not already exercisable; and




(2)
Expire on the earlier of (i) ninety (90) days from the date of Termination of
Employment or (ii) the Expiration Date.




(c)
Any outstanding Option held by a Participant at Termination of Employment due to
death, Disability, Early Retirement or Retirement shall become or remain
exercisable in accordance with the terms and conditions established by the
Committee at the time of grant.




(d)
Any outstanding Option (including Options granted prior to the Restatement Date)
held by a Participant at Termination for Cause shall be immediately and
automatically forfeited as of the date of such termination.



5.6 No Repricing; No Automatic Option Grants (Reloads).  Without prior approval
of Cigna Corporation shareholders, the Committee may not:



(a)
Cancel a previously granted Option and grant a replacement Option if the new
Option exercise price is lower than that of the canceled Option;




(b)
Provide for any automatic grant of a new Option upon a Participant's exercise of
any Option granted under the Plan;




(c)
Except in connection with a corporate transaction involving Cigna Corporation
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), (i) amend the terms of
an Option to reduce the Option exercise price, or (ii) to the extent the
exercise price of an Option exceeds the Fair Market Value of a share of Common
Stock, cancel, exchange, substitute, buyout or surrender an outstanding Option
in exchange for cash, other awards or Options or SARs with an exercise price
that is less than the exercise price of the original Option; or




(d)
Take any other action that could constitute a repricing.

 
 
9

--------------------------------------------------------------------------------


 
5.7 Incentive Stock Options.  The following terms and conditions shall apply to
any Options granted under the Plan that are identified as Incentive Stock
Options.



(a)
Incentive Stock Options may be granted only to Eligible Employees who are
employed by Cigna Corporation or a corporation that is either a direct
Subsidiary or an indirect Subsidiary through an unbroken chain of corporations.




(b)
No Incentive Stock Option may be granted after December 31, 2026.




(c)
No Incentive Stock Option may be granted to any person who, at the time of
grant, owns (or is deemed to own under Code Section 424(d)) shares of
outstanding Common Stock possessing more than 10% of the total combined voting
power of all classes of stock of Cigna Corporation or a Subsidiary, unless the
Option exercise price is at least 110% of the Fair Market Value on the grant
date of the stock subject to the Option and the Option by its terms is not
exercisable after the expiration of five years after the Option grant date.




(d)
To the extent that the aggregate Fair Market Value of stock with respect to
which the Incentive Stock Options first become exercisable by a Participant in
any calendar year exceeds $100,000 (taking into account both Common Stock
subject to the Incentive Stock Options under this Plan and stock subject to
Incentive Stock Options under all other Company plans, if any), such Options
shall be treated as Nonqualified Options.  For this purpose the Fair Market
Value of the stock subject to Options shall be determined as of the date the
Options were awarded.  In reducing the number of options treated as Incentive
Stock Options to meet the $100,000 limit, the most recently granted Options
shall be reduced first.  To the extent a reduction of simultaneously granted
Options is necessary to meet the $100,000 limit, the Committee may, in the
manner and to the extent permitted by law, designate which shares of Common
Stock are to be treated as shares acquired pursuant to the exercise of an
Incentive Stock Option.




(e)
Any grant of Incentive Stock Options shall include whatever terms and conditions
are required to meet the requirements of Code Section 422.





ARTICLE 6
Stock Appreciation Rights


6.1 General.  Subject to any Plan limitations and provisions, the Committee may
grant SARs to Eligible Employees upon terms and conditions it may establish,
including restrictions on the right to exercise SARs.  However, no SAR shall be
exercisable by a Participant within one year after the SAR grant date, except as
provided under the Plan or the terms of the SAR grant upon a Participant's
Termination of Employment due to death, Disability, Early Retirement or
Retirement or a Participant's Termination Upon a Change of Control.
 
 
10

--------------------------------------------------------------------------------


 
6.2 Maximum Term.  No SAR shall be exercisable more than 10 years after the SAR
grant date.  Under Section 6.5, a SAR may expire earlier than the expiration
date specified in the SAR grant.


6.3 SAR Exercise.  The SAR shall entitle the Participant to receive upon
exercise of the SAR, without payment to the Company, a whole number of shares of
Common Stock determined by multiplying (a) and (b) and dividing the result by
(c):



(a)
Total number of shares subject to the SAR that the Participant designates for
SAR exercise, up to the maximum number available for exercise as of the SAR
exercise date;




(b)
Excess of (1) the Fair Market Value of a share of Common Stock on the SAR
exercise date over (2) the Fair Market Value of a share of Common Stock on the
grant date of the SAR; and




(c)
Fair Market Value of a share of Common Stock on the SAR exercise date.



Any fractional share of Common Stock resulting from this calculation shall be
ignored.


The Committee may provide that, instead of issuing shares upon the SAR exercise,
the Company shall pay cash equal to the Fair Market Value, on the SAR exercise
date, of some or all the shares that would otherwise be issued upon the SAR
exercise.


Upon exercise of an SAR, the number of shares that the Participant designates
for exercise will be subtracted from the number of shares available under the
SAR immediately before the SAR exercise to determine the remaining number of
shares, if any, that the Participant may designate for any future exercise of
the SAR.


6.4 Leave of Absence.  Unless otherwise expressly provided by the Committee, no
SAR may be exercised during a leave of absence except to the extent exercisable
immediately before the start of the leave.  Termination of Employment during a
leave of absence shall be treated under Section 6.5 the same as Termination of
Employment during a period of active employment.


6.5       Expiration of SARs.



(a)
Except as provided elsewhere in Section 6.5, any outstanding SAR (including SARs
granted prior to the Restatement Date) held by a Participant at Termination of
Employment shall:




(1)
To the extent the SAR is not exercisable as of the date of the Participant's
Termination of Employment, be immediately and automatically forfeited; and

 
 
 
11

--------------------------------------------------------------------------------


 

(2)
To the extent the SAR is already exercisable on the date of the Participant's
Termination of Employment, expire on the earlier of (i) ninety (90) days from
the date of Termination of Employment or (ii) the Expiration Date.




(b)
Any outstanding SAR held by a Participant at Termination Upon a Change of
Control shall:




(1)
Become exercisable no later than the date of the Participant's Termination of
Employment to the extent not already exercisable; and




(2)
Expire on the earlier of (i) ninety (90) days from the date of Termination of
Employment or (ii) the Expiration Date.




(c)
Any outstanding SAR held by a Participant at Termination of Employment due to
death, Disability, Early Retirement or Retirement shall become or remain
exercisable in accordance with the terms and conditions established by the
Committee at the time of grant.




(d)
Any outstanding SAR (including SARs granted prior to the Restatement Date) held
by a Participant at Termination for Cause shall be immediately and automatically
forfeited as of the date of such termination.



6.6 No Repricing; No Automatic SAR Grants (Reloads).  Without prior approval of
Cigna Corporation shareholders, the Committee may not:



(a)
Cancel a previously granted SAR and grant a replacement SAR if the Fair Market
Value on date of grant of the new SAR is lower than the Fair Market Value on
date of grant of the canceled SAR;




(b)
Provide for any automatic grant of a new SAR upon a Participant's exercise of
any SAR granted under the Plan;




(c)
Except in connection with a corporate transaction involving Cigna Corporation
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), (i) amend the terms of
an SAR to reduce the SAR exercise price, or (ii) to the extent the exercise
price of an SAR exceeds the Fair Market Value of a share of Common Stock,
cancel, exchange, substitute, buyout or surrender an outstanding SAR in exchange
for cash, other awards or Options or SARs with an exercise price that is less
than the exercise price of the original SAR; or




(d)
Take any other action that could constitute a repricing.

 
 

 
12

--------------------------------------------------------------------------------



 
ARTICLE 7
Restricted Stock Grants


7.1 General.  Subject to any limitations and provisions in the Plan, the
Committee may grant Restricted Stock to Eligible Employees upon terms and
conditions it may establish.  The consideration for a Restricted Stock grant may
be solely in the form of the recipient's services rendered to the Company, or it
may be any other lawful form of consideration the Committee may determine.


7.2 Restricted Period.  Except as provided below, Restricted Stock shall not be
sold, transferred, assigned, pledged or otherwise disposed of by the Participant
during the Restricted Period established by the Committee.  The Committee may
establish different Restricted Periods and different restriction terms for
shares contained in a single Restricted Stock grant.


7.3 Performance Conditions.  The Committee may grant Restricted Stock that is
subject to performance conditions, as follows:



(a)
Restricted Stock may automatically be forfeited to the Company at the end of the
Restricted Period unless, and to the extent that, the Company meets specified
Performance Objectives; or




(b)
The Restricted Period applicable to Restricted Stock may end earlier if, and to
the extent that, the Company meets specified Performance Objectives, but no
earlier than one year after the date of grant.



If the Committee grants Restricted Stock subject to performance conditions, at
the time of grant the Committee shall establish in writing the applicable
Performance Measures, Performance Objectives, vesting schedule and, if the
Performance Objectives require comparing the Company's financial results to
those of a Peer Group, the composition of the Peer Group.  To the extent
required by Code Section 162(m), before the vesting of any Restricted Stock
subject to performance conditions, the Committee shall certify in writing that
the Performance Objectives established at time of grant have been met.  The
Committee may establish different performance conditions for shares contained in
a single Restricted Stock grant.  No Eligible Employee may receive more than
450,000 shares of Restricted Stock with performance conditions during any
calendar year.  In the event of a stock dividend, stock split, or other
subdivision or combination of the Common Stock, effective as the date of such
dividend, split, subdivision or combination, the maximum number of shares of
Restricted Stock that may be awarded in any calendar year shall be adjusted
proportionately in accordance with Section 13.1.


7.4 Issuance; Voting Rights; Dividends.  Restricted Stock granted to a
Participant shall be issued by the Company as of the date of the grant.  During
the Restricted Period, the Participant shall be entitled to vote the shares. 
The Participant shall also be entitled to deferred payment of dividends on
shares of Restricted Stock to the holders of such shares as described in this
Section 7.4.  Such dividend payments will be in an amount equal to the number of
shares of outstanding Restricted Stock multiplied by the amount of any dividend
declared and paid on one share of Common Stock, to the extent the Restricted
Stock is outstanding on any such dividend record date.  Restricted Stock shall
be considered outstanding for this purpose until the earlier of the lapse of the
applicable Restricted Period or the date the Restricted Stock is forfeited under
the terms of the Plan.  Dividends paid on shares of Common Stock during the
Restricted Period shall be held by the Company and such accumulated dividends
will only be paid when (and if) the applicable Restricted Period for the
Restricted Stock lapses, provided that the Committee (or CEO) may specify
additional restrictions on the payment of such accumulated dividends in the
applicable grant document.  If any shares of Restricted Stock are forfeited
under the terms of the Plan or the applicable grant document, the Participant
shall also forfeit the right to any accumulated and future dividends related to
such forfeited shares.  The Committee (or CEO) shall specify in the grant
document the time and form of payment of the deferred dividends in a manner that
complies with the requirements of Code Section 409A and the regulations
thereunder.  Shares issued as a result of stock dividends, splits or
reclassifications, to the extent the issued shares relate to Restricted Stock,
shall be subject to the same limitations, restrictions and provisions that are
applicable to the related Restricted Stock.
 
 
13

--------------------------------------------------------------------------------

 


7.5 Termination of Employment.



(a)
Except as provided below, Restricted Stock (and all related rights) held by a
Participant at Termination of Employment during a Restricted Period shall be
forfeited to the Company immediately upon Termination of Employment (unless
otherwise expressly provided by the Committee).




(b)
If a Participant's Termination of Employment during a Restricted Period is due
to Early Retirement or Retirement, the Committee or its designee (in the sole
discretion of either) may provide before the Participant's Termination of
Employment that the Restricted Period applicable to any Restricted Stock (other
than Restricted Stock granted pursuant to Section 7.3(a)) held by the
Participant shall lapse immediately upon the Participant's Termination of
Employment.




(c)
If a Participant's Termination of Employment during a Restricted Period is a
Termination Upon a Change of Control or is due to death or Disability, the
Restricted Period applicable to any Restricted Stock held by the Participant
shall lapse immediately on date of Termination of Employment.



7.6     Leave of Absence.  No Restricted Period may lapse during an approved
leave of absence unless expressly provided by the Committee or its designee.


 
 
14

--------------------------------------------------------------------------------


 
ARTICLE 8
Dividend Equivalent Rights


8.1 General.  Subject to the limitations and provisions of the Plan, the
Committee may grant dividend equivalent rights to Eligible Employees upon terms
and conditions it may establish.  The consideration for stock issued pursuant to
dividend equivalent rights may be solely in the form of the recipient's services
rendered to the Company, or it may be any other lawful form of consideration as
the Committee may determine.


8.2 Dividends and Rights; Options, SARs, Performance Shares or Units.  No
dividends or dividend equivalent rights may be paid or granted with respect to
any Option, SAR, Strategic Performance Share or Strategic Performance Unit
granted under the Plan.


8.3 Nature of Rights.  The right shall entitle a holder to receive, for a period
of time determined by the Committee and specified in the applicable grant
document at the time of grant of such right, a payment or payments, as described
in Section 8.4.


8.4 Payments.  The Committee shall determine at time of grant whether payment
pursuant to a right shall be made in cash or Common Stock, or a combination of
both.  Payments of Dividend Equivalent Rights will be in an amount equal to the
number of outstanding rights multiplied by the amount of any dividend declared
and paid on one share of Common Stock, to the extent the right is outstanding on
any such dividend record date.  A Dividend Equivalent Right shall cease to be
outstanding on the earlier of the end of the time period specified by the
Committee in the applicable grant document or the date such right is forfeited
under the terms of the Plan or the applicable grant document.  Dividends paid on
shares of Common Stock during the period while the Dividend Equivalent Right is
outstanding shall be held by the Company and such accumulated dividends will
only be paid when (and if) the applicable Dividend Equivalent Right vests,
provided that the Committee (or CEO) may specify additional restrictions on the
payment of such accumulated dividends in the applicable grant document.  If any
Dividend Equivalent Rights are forfeited under the terms of the Plan or the
applicable grant document, the Participant shall also forfeit the right to any
accumulated and future dividends related to such forfeited rights.  The
Committee (or CEO) shall specify in the grant document the time and form of
payment in a manner that complies with the requirements of Code Section 409A and
the regulations thereunder.


8.5 Termination of Employment.  Any dividend equivalent right held by a
Participant at Termination of Employment for any reason shall be forfeited to
the Company immediately upon Termination of Employment, unless otherwise
expressly provided by the Committee.


 
 

 
15

--------------------------------------------------------------------------------







ARTICLE 9
Common Stock in Place of Other Awards


9.1 General.  The Committee may grant an Eligible Employee Common Stock instead
of all or a portion (determined by the Committee) of an award otherwise payable
under a Qualifying Plan.  The grant shall be for a number of shares of Common
Stock that have an aggregate Fair Market Value, determined as of the Payment
Date, that most closely approximates, but does not exceed, the dollar amount of
the award being replaced by the Common Stock if made in cash.


9.2 Death; Termination of Employment.   Unless the Committee, in its sole
discretion, provides otherwise, a Common Stock grant approved under Section 9.1
for a Participant whose Termination of Employment occurs before the Payment Date
shall still be granted.  If the reason for Termination of Employment is the
Participant's death, however, the Common Stock grant shall automatically be
canceled, and the award payment shall be made in accordance with the terms of
the Qualifying Plan.


9.3 Deferral of Payments.  A Common Stock grant approved under Section 9.1 shall
be deferred if the Participant had made a timely election to defer the
underlying award under a Deferred Compensation Plan, subject to the provisions
of the Deferred Compensation Plan and Code Section 409A, if applicable.  Common
Stock that would have been issued but for deferral under this provision shall be
issued under this Plan at the end of the deferral period.




ARTICLE 10
Strategic Performance Units; Strategic Performance Shares


10.1     Award of Units and Shares.



(a)
The Committee may in its sole discretion grant Strategic Performance Shares,
Strategic Performance Units or both to Eligible Employees selected for
participation for a Performance Period.




(b)
The Committee, the CEO or the CEO's designee may grant Strategic Performance
Shares (subject to the requirements of Delaware law), Strategic Performance
Units, or both to a person who becomes an Eligible Employee during a Performance
Period as long as any such grant made by the CEO or the CEO's designee is (1) in
accordance with guidelines approved by the Committee or (2) subject to
ratification by the Committee before any resulting Payment is made.




(c)
During any calendar year an Eligible Employee may receive no more than 500,000
Performance Shares or 250,000 Units.  When an Eligible Employee receives a
combination of Performance Shares and Units, each Unit awarded shall reduce the
maximum number of awardable Performance Shares by two and every two Performance
Shares awarded shall reduce the maximum number of awardable Units by one.  That
is, the Performance Shares-to-Units parity ratio shall be 2 to 1.  For example,
if an Eligible Employee is awarded 50,000 Units in a calendar year, the maximum
number of awardable Performance Shares the Eligible Employee could receive for
that year is 400,000.

 
 
16

--------------------------------------------------------------------------------


 

(d)
In the event of a stock dividend, stock split, or other subdivision or
combination of the Common Stock, effective as the date of such dividend, split,
subdivision or combination, the maximum number of Performance Shares that may be
awarded in any calendar year, and the Performance Shares-to-Units parity ratio
described in Section 10.1(c), shall be adjusted proportionately in accordance
with Section 13.1.



10.2     Performance Goals; Financial Measures.  When the Committee
grants Performance Shares or Units for a particular Performance Period, it
shall:



(a)
Establish in writing the Performance Objectives and the Performance Measures
applicable to the Performance Period;




(b)
Determine the length of the Performance Period and, if the Performance
Objectives require comparing the Company's financial results to those of a Peer
Group, the composition of the Peer Group; and




(c)
Determine the formula or method for determining the Vesting Percentage for
Performance Shares and the value of Units.



10.3     Vesting Percentage; Value of Units.  After the close of the Performance
Period, the Committee will determine the preliminary Vesting Percentage and/or
Unit value based on the applicable formula or method under Section 10.2(c).  The
preliminary Vesting Percentage and/or Unit value may be adjusted downward by the
Committee based upon the Committee's evaluation of Cigna Corporation's strategic
accomplishments over the Performance Period.  The final Vesting Percentage shall
not exceed 200%, and the final Unit value shall not exceed $200.00.  To the
extent required by Code Section 162(m), before Payment of any Performance Share
or Unit, the Committee shall certify in writing that the Vesting Percentage or
Unit value for the Performance Period is based on the attainment of the
pre-established Performance Objectives for the Performance Period.


10.4     Performance Share or Unit Payment.



(a)
After the Committee has determined the Vesting Percentage or Unit value for a
Performance Period and subject to Sections 10.5 and 10.6, the Company shall make
Payments to Participants to whom Performance Shares or Units were granted for
the Performance Period.

 
 
 
17

--------------------------------------------------------------------------------


 

(b)
Payment to a Participant for a grant of Performance Shares shall equal (1) the
number of Performance Shares granted to the Participant multiplied by (2) the
Vesting Percentage determined under Section 10.3.  This product shall be
multiplied by the Fair Market Value of Common Stock on the date the Committee
determines the Vesting Percentage, to the extent the Committee provides for
payment of Performance Shares in cash.




(c)
Payment to a Participant for a grant of Units shall equal the number of Units
granted to the Participant multiplied by the Unit value determined under Section
10.3.




(d)
Notwithstanding the above, the Committee in its sole discretion may reduce the
amount of any Payment to any Participant or eliminate entirely the Payment to
any Participant.  The Committee's authority under this Section 10.4(d) shall
expire immediately upon a Change of Control.



10.5     Eligibility for Payments.



(a)
Except as described in Section 10.5(b), (c) and (d), a Participant shall be
eligible to receive a Payment for a Performance Period under Section 10.4 only
if the Participant has been employed by the Company continuously from the date
of Participant's grant of Performance Shares and/or Units through the date of
Payment.




(b)
For the purposes of this Section 10.5, a leave of absence of less than three
months' duration with the approval of the Company is not considered to be a
break in continuous employment.  In the case of a leave of absence of three
months or longer, the Committee or its designee (in the sole discretion of
either) shall determine whether or not the leave of absence constitutes a break
in continuous employment for purposes of a Payment.




(c)
If the employment of a Participant is terminated by reason of Early Retirement,
Retirement, death or Disability after receipt of a Performance Share or Unit
grant, but before the related Payment is made, the Committee or its designee (in
the sole discretion of either) shall determine whether a Payment under Section
10.4 shall be made to or on behalf of such Participant, and whether the Payment,
if made, shall be in full or prorated based on factors determined in the sole
discretion of the Committee or its designee.  Any such Payment shall be made to
the Participant or the Participant's estate in accordance with Section 10.6.




(d)
In the event of a Participant's Termination Upon a Change of Control, all of the
Participant's outstanding Performance Share and Units as of the date of the
Participant's Termination Upon a Change of Control shall be paid in accordance
with Section 10.6.

 
 
 
18

--------------------------------------------------------------------------------


 

(e)
In the case of Units described in Section 10.5(d), the value of each Unit shall
be the greatest of:




(1)
The Unit target value;




(2)
The highest value established by the Committee for any Unit Payments made to any
Participants during the twelve-month period immediately preceding the date of
Participant's Termination Upon a Change of Control; or




(3)
The average of the highest values established by the Committee for the last two
Unit Payments made to any Participants before the Participant's Termination Upon
a Change of Control.




(f)
In the case of Performance Shares described in Section 10.5(d), the applicable
Vesting Percentage shall be the greatest of:




(1)
100%;




(2)
The Vesting Percentage for the Performance Period that ended immediately before
the Participant's Termination Upon a Change of Control; or




(3)
The average of the Vesting Percentages established by the Committee for the last
two Performance Periods that ended before the Participant's Termination Upon a
Change of Control.



10.6     Time and Form of Payment.



(a)
Unless otherwise provided at the time of award, Payments shall be made in the
year following the close of the Performance Period.  Payments shall be made in a
single lump sum in the form of cash, shares of Common Stock, or a combination of
these forms of Payment, as determined by the Committee in its sole discretion.




(b)
If a Payment is made wholly or partially in shares of Common Stock, the Payment
shall be made in a number of whole shares.  That number of shares shall have an
aggregate Fair Market Value that most closely approximates, but does not exceed,
the dollar amount of the Payment if made in cash.



 
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE 11
Other Stock-Based Awards


11.1     General.  Subject to the limitations and provisions of the Plan, the
Committee may grant Other Stock-Based Awards to Eligible Employees upon terms
and conditions it may establish.  An Other Stock-Based Award, which shall
consist of any right which is (a) not an authorized award described in Section
4.1(a)-(g) above and (b) an award of Common Stock or an award denominated or
payable in, valued in whole or in part by reference to, or otherwise based on or
related to, Common Stock (including, without limitation, securities convertible
into Common Stock), as deemed by the Committee to be consistent with the
purposes of the Plan; provided that any such rights must comply, to the extent
deemed desirable by the Committee, with Rule 16b-3 under the Exchange Act and
applicable law.  Subject to Section 16.4 below, Other Stock-Based Awards granted
under the Plan may or may not be subject to a vesting period as determined in
the discretion of the Committee at the time of grant.  If an Other Stock-Based
Award is subject to a vesting period, any dividends paid on shares of Common
Stock during such period shall be held by the Company and will only be paid when
(and if) the Other Stock-Based Award vests, provided that the Committee (or CEO)
may specify additional restrictions on the payment of such accumulated dividends
in the applicable grant document.
 
 
ARTICLE 12
Shares Authorized under the Plan


12.1     Maximum Number Authorized.



(a)
The number of shares of Common Stock authorized to be issued pursuant to
Options, SARs, rights, grants or other awards made under this Plan from and
after the Restatement Date shall be 14,135,071 million shares plus the number
of:




(1)
shares reserved for issuance upon exercise of Options granted under Prior Plans,
to the extent the Options are outstanding on March 2, 2017, and subsequently
expire or are canceled or surrendered;




(2)
shares reserved for issuance under Article 9 upon vesting of restricted stock
units granted under Qualifying Plans, or upon payment of Strategic Performance
Shares under Section 10.1, to the extent the restricted stock units or Strategic
Performance Shares are outstanding on March 2, 2017, and subsequently expire or
are canceled or surrendered or the number of shares of Common Stock issued upon
vesting of the Strategic Performance Shares is subsequently less than the
maximum number of shares of Common Stock reserved; and




(3)
shares of Restricted Stock granted under Prior Plans, to the extent the
applicable Restricted Period has not expired as of March 2, 2017, and the
Restricted Stock is subsequently forfeited under Section 7.5 or is otherwise
surrendered to the Company before the Restricted Period expires.



For purposes of this Section 12.1, Prior Plans shall only include the Cigna
Long-Term Incentive Plan as restated effective January 1, 2000, as further
amended and restated through April 28, 2010 and as further amended on April 27,
2011 and April 24, 2013.
 
 
 
20

--------------------------------------------------------------------------------


 

(b)
Prior to the Restatement Date, the maximum aggregate number of shares that could
be issued as Incentive Stock Options was 30 million.  The maximum aggregate
number of shares that may be issued as Incentive Stock Options under this Plan
from and after the Restatement Date is 2 million.



12.2     Maximum Number Per Participant.  The aggregate number of shares of
Common Stock subject to Options and SARs that may be granted during any calendar
year to any individual shall be limited to 1 million.


12.3     Share Counting.



(a)
Effective as of the Restatement Date, and subject to the other provisions of
Section 12.3, the following rules shall apply in determining whether shares of
Common Stock remain available for issuance under Section 12.1 of the Plan.




(1)
Each share reserved for issuance upon exercise of any Option or SAR granted
under the Plan shall reduce the number of remaining authorized shares by one,
provided that an SAR that may be settled only in cash shall not reduce the
number of authorized shares.




(2)
Each share of Common Stock awarded under Article 7 or reserved for awards under
Articles 8, 9, 10 or 11 of the Plan, up to the Applicable Limit (described below
in Section 12.3(a)(4)), shall reduce the number of authorized shares by one.




(3)
Each share of Common Stock awarded under Article 7 or reserved for awards under
Articles 8, 9, 10 or 11 of the Plan in excess of the Applicable Limit shall
reduce the number of authorized shares by 2.57.




(4)
The "Applicable Limit" is 5,884,607 shares plus any shares described in
Section 12.1(a)(2) and (3).




 (b)
The following shall not reduce the number of authorized shares of Common Stock
available for issuance under this Plan:




(1)
Common Stock reserved for issuance upon exercise or settlement, as applicable,
of awards granted under the Plan, to the extent the awards expire or are
canceled or surrendered;




(2)
Restricted Stock granted under the Plan, to the extent such Restricted Stock is
forfeited under Section 7.5 or is otherwise surrendered to the Company before
the Restricted Period expires;

 
 
21

--------------------------------------------------------------------------------


 

(3)
Common Stock reserved, upon the grant of restricted stock units under any
Qualifying Plans, for issuance under Article 9 when such restricted stock units
vest, to the extent the restricted stock units are forfeited, canceled or
surrendered;




(4)
Common Stock reserved for issuance under Section 10.1 upon vesting of Strategic
Performance Shares, to the extent that the Strategic Performance Shares are
forfeited, canceled or surrendered or the number of shares of Common Stock
issued upon vesting of the Strategic Performance Shares is less than the maximum
number of shares of Common Stock reserved;




(5)
Common Stock reserved, upon the grant of Other Stock-Based Awards, for issuance
under Article 11 when such Other Stock-Based Awards vest, to the extent the
Other Stock-Based Awards are forfeited, canceled or surrendered; and




(6)
Awards, to the extent the payment is actually made in cash.




(c)
The following shares shall not become available for issuance under the Plan:




(1)
Shares tendered by Participants as full or partial payment to the Company upon
exercise of Options granted under this Plan;




(2)
Shares reserved for issuance upon grant of SARs, to the extent the number of
reserved shares exceeds the number of shares actually issued upon exercise of
the SARs; and




(3)
Shares withheld by, or otherwise remitted to, the Company to satisfy a
Participant's tax withholding obligations upon the lapse of restrictions on
Restricted Stock or the exercise of Options or SARs granted under the Plan or
upon any other payment or issuance of shares under the Plan.



12.4     No Fractional Shares.  No fractional shares of Common Stock shall be
issued, accepted as payment of an Option exercise price or remitted to meet
tax-withholding obligations under the Plan.


12.5     Source of Shares.  Common Stock may be issued from authorized but
unissued shares or out of shares held in Cigna Corporation's treasury, or both.
 
 
22

--------------------------------------------------------------------------------


 


ARTICLE 13
Antidilution Provisions


Except as expressly provided under the Plan, the following provisions shall
apply to all shares of Common Stock (including Restricted Stock) authorized for
issuance and all Options and SARs granted under the Plan:


13.1     Stock Dividends, Splits, Etc.  In the event of a stock dividend, stock
split, or other subdivision or combination of the Common Stock:



(a)
The number of authorized shares of Common Stock, and any numerical share limits,
under the Plan will be adjusted proportionately; and




(b)
There will be a proportionate adjustment in: the number of shares of Common
Stock subject to unexercised stock Options and SARs; the per share Option and
SAR exercise price (but without adjustment to the aggregate Option or SAR
exercise price); the number of shares of Restricted Stock outstanding; and the
number of Strategic Performance Shares outstanding.



13.2     Merger, Exchange or Reorganization.  If the outstanding shares of
Common Stock are changed or converted into, exchanged or exchangeable for, a
different number or kind of shares or other securities of Cigna Corporation or
of another corporation, by reason of a reorganization, merger, consolidation,
reclassification or combination (an "Event"), appropriate adjustment shall be
made by the Committee in the number of shares and kind of Restricted Stock and
Common Stock for which Options, SARs and other rights may be or may have been
awarded under this Plan, so that the proportionate interests of Participants
shall be maintained as before the Event.  However, in case of any contemplated
Event which may constitute a Change of Control, the Committee, with the approval
of a majority of the members of the Board who are not then Participants, may
modify any and all outstanding Restricted Stock, Options and SARs, so as to
accelerate, as a consequence of or in connection with the Event, the vesting of
a Participant's right to exercise any such Options or SARs or the lapsing of the
Restricted Periods for shares of Restricted Stock, provided that such
accelerated vesting shall occur only if a Change of Control is actually
consummated.


13.3     No New Grant.  No adjustment to an Option or SAR shall be made under
this Article 13 in a manner that will be treated under Code Section 409A as the
grant of a new Option or SAR.
 
 
 
23

--------------------------------------------------------------------------------


 


ARTICLE 14
Administration of Plan


14.1     General Administration.  The Plan shall be administered by the
Committee, subject to any requirements for review and approval by the Board that
the Board may establish.


14.2     Administrative Rules.  The Committee shall have full power and
authority to adopt, amend and rescind administrative guidelines, rules and
regulations relating to this Plan, to interpret the Plan and to rule on any
questions relating to any of its provisions, terms and conditions.


14.3     Committee Members Not Eligible.  No member of the Committee shall be
eligible to participate in this Plan.


14.4     Decisions Binding.  All decisions of the Committee concerning this Plan
shall be binding on Cigna Corporation and its Subsidiaries and their respective
boards of directors, and on all Eligible Employees, Participants and other
persons claiming rights under the Plan.


ARTICLE 15
Amendments


15.1     General Provisions.  All amendments to this Plan shall be in writing
and shall be effective when approved by the Board, except that a Plan amendment
shall not be effective without the prior approval of Cigna Corporation
shareholders if necessary under Internal Revenue Service or SEC regulations, or
the rules of the New York Stock Exchange or any applicable law.  Unless
otherwise expressly provided by an amendment or the Board, no amendment to this
Plan shall apply to any Plan awards made before the effective date of the
amendment.  A Participant's rights under any Plan grants or awards, including
any rights under Section 10.5(d), and a transferee's rights relating to any
transferred derivative securities, may not be abridged by any amendment,
modification or termination of the Plan without the Participant's individual
consent.


15.2     Compliance with Code Section 409A.  To the extent that a benefit under
the Plan is subject to the requirements of Code section 409A, it is intended
that the Plan, as applied to that benefit, comply with the requirements of Code
section 409A, and the Plan shall be so administered and interpreted.  The Board
or Committee may make any changes required to conform the Plan and any Option
agreements or other grants with applicable Code provisions and regulations
relating to Incentive Stock Options or to deferral of compensation under Code
Section 409A.
 
 
24

--------------------------------------------------------------------------------


 
ARTICLE 16
Other Provisions


16.1     Effective Date.  The amended and restated Plan is effective as of (a)
February 22, 2017, with respect to any amendments that do not require the prior
approval of Cigna Corporation shareholders, and (b) the Restatement Date, with
respect to any amendments that require the prior approval of Cigna Corporation
shareholders.


16.2     Duration of the Plan.  The Plan shall remain in effect until all
Options and rights granted under the Plan have been satisfied by the issuance of
Common Stock or terminated under the terms of this Plan, all Restricted Periods
applicable to Restricted Stock granted under the Plan have lapsed, and all
Performance Periods related to Performance Shares and Units granted under the
Plan have expired, and all related Performance Share or Unit Payments have been
made.


16.3     Early Termination.  Notwithstanding Section 16.2, the Board may
terminate this Plan at any time; but no such action by the Board shall adversely
affect the rights of Participants which exist under this Plan immediately before
its termination.


16.4     Minimum Vesting.  Subject to acceleration as described in Sections
5.5(b), 5.5(c), 7.5(b), 7.5(c), 10.5(c) and 10.5(d), no more than 5% of all
authorized award types granted under Section 4.1 of the Plan shall have a
vesting or restricted period (as applicable) less than one-year.


16.5     General Restriction.  No Common Stock issued pursuant to this Plan
shall be sold or distributed by a Participant until all appropriate listing,
registration and qualification requirements and consents and approvals have been
obtained, free of any condition unacceptable to the Board.  In no event shall
the value, amount or form of consideration for any award under the Plan be less
than the value or amount, or in other than the form, required by applicable
Delaware law.


16.6     Awards Not Assignable.



(a)
No derivative security (as defined in rules promulgated under Exchange Act
Section 16), including any right to receive Common Stock (such as Options, SARs
or similar rights), or any Strategic Performance Shares or Strategic Performance
Units, or any right to payment under the Plan, shall be assignable or
transferable by a Participant except by will or by the laws of descent and
distribution.  Any other attempted assignment or alienation shall be void and of
no force or effect.  Any right to receive Common Stock or any other derivative
security (including Options, SARs or similar rights) shall be exercisable during
a Participant's lifetime only by the Participant or by the Participant's
guardian or legal representative.

 
 
 
25

--------------------------------------------------------------------------------


 

(b)
Notwithstanding Section 16.6(a), the Committee shall have the authority, in its
discretion, to grant (or to sanction by way of amendment of an existing grant)
derivative securities (other than Incentive Stock Options) that may be
transferred without consideration by the Participant during the Participant's
lifetime to any member of the Participant's immediate family, to a trust
established for the exclusive benefit of one or more members of the
Participant's immediate family, to a partnership of which the only partners are
members of the Participant's immediate family, or to such other person as the
Committee shall permit.   In the case of a grant, the written documentation
containing the terms and conditions of such derivative security shall state that
it is transferable, and in the case of an amendment to an existing grant, such
amendment shall be in writing.  A derivative security transferred as
contemplated in this Section 16.6(b) may not be subsequently transferred by the
transferee except by will or the laws of descent and distribution and shall
continue to be governed by and subject to the terms and limitations of the Plan
and the relevant grant.  The Committee, in its sole discretion at the time the
transfer is approved, may alter the terms and limitations of the relevant grant
and establish such additional terms and conditions as it shall deem
appropriate.  As used in this subparagraph, "immediate family" shall mean, as to
any person, a current or former spouse or domestic partner (as defined under the
Cigna 401(k) Plan), any child, stepchild or grandchild, and shall include
relationships arising from legal adoption.



16.7     Withholding Taxes.  Upon the exercise of any Option or SAR, the vesting
of any Restricted Stock, the issuance of shares for any Other Stock-Based Award,
the payment of any award described in Section 4.1(d), (e), (f) or (g), or upon
the exercise of an Incentive Stock Option prior to the satisfaction of the
holding period requirements of Code Section 422, the Company shall have the
right at its option to:



(a)
require the Participant (or personal representative or beneficiary) to remit an
amount sufficient to satisfy applicable federal, state and local withholding
taxes; or




(b)
deduct from any amount payable the amount of any taxes the Company may be
required to withhold because of the transaction.



The Committee may require or permit the Participant to remit all or part of the
required withholding amount in Common Stock (other than Restricted Stock).  The
remitted Common Stock may be shares deliverable to the Participant because of
the transaction giving rise to the withholding obligation (in which case the
number of shares of Common Stock delivered to a Participant shall be reduced by
the number of shares so remitted) or shares the Participant has owned without
restriction for at least six months as of the date the withholding obligation
arises.  If the Committee permits a Participant to elect to remit Common Stock,
the election shall be made on or before the date the withholding obligation
arises and be subject to the disapproval of the Committee.  The Committee may
establish any additional conditions it deems appropriate.  The value of any
remitted Common Stock shall be its Fair Market Value as of the date the
withholding obligation arises.
 
 
 
26

--------------------------------------------------------------------------------


 
16.8     Book Entry; Certificates.  A book entry shall be made in the electronic
share ownership records maintained by the Company or the Company's transfer
agent as evidence of the issuance of Common Stock to a Participant (or
beneficiary) upon a Restricted Stock grant, the exercise of an Option or any
other grant or payment of Common Stock under the Plan.  The Company or its
transfer agent shall deliver to any Participant (or beneficiary), upon the
Participant's (or beneficiary's) request and subject to the Participant's (or
beneficiary's) compliance with applicable administrative procedures the Company
or its transfer agent may establish, a certificate for any of the shares
evidenced by book entry.  A certificate for Restricted Stock, however, will not
be delivered until the applicable Restricted Period has expired.


16.9     Participant's Rights Unsecured.  The right of any Participant to
receive future payments under the provisions of the Plan shall be an unsecured
claim against the general assets of the Company.


16.10      Future Award Not Guaranteed.  Any award to a Participant described in
Section 4.1 is not intended to be, or to be construed as, a right to receive
another award at any later time.


16.11   Termination of Employment.  The Company retains the right to terminate
the employment of any employee at any time for any reason or no reason, and an
award or grant under the Plan to an Eligible Employee is not, and shall not be
construed in any manner to be, a waiver of that right.


16.12      Successors.  Any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of Cigna Corporation, shall assume the liabilities of Cigna
Corporation under this Plan and perform any duties and responsibilities in the
same manner and to the same extent that Cigna Corporation would be required to
perform if no such succession had taken place.


16.13      Construction.  The terms used in this Plan shall include the feminine
as well as the masculine gender and the plural as well as the singular, as the
context in which they are used requires.


16.14   Interpretation.  All statutory or regulatory references in this Plan
shall include successor provisions.


16.15   Controlling Law.  This Plan shall be construed and enforced according to
the laws of the State of Delaware, without regard to Delaware conflict of laws
rules, to the extent not preempted by federal law, which shall otherwise
control.


16.16   Limitation under the Cigna Executive Severance Benefits Plan.  If some
or all of a Participant's awards or rights under this Plan, including without
limitation, the accelerated vesting of a Participant's outstanding Restricted
Stock, Options or SARs in the event of a Termination Upon a Change of Control
and the payment of Strategic Performance Units or Strategic Performance Shares
under Section 10.6(d), (e) and (f), are required to be cancelled, limited or
reduced under the Cigna Executive Severance Benefits Plan (the "Executive
Severance Plan"), then such reduction, limitation or cancellation shall be
applied in the manner and to the extent determined under the Executive Severance
Plan, notwithstanding any other provisions of this Plan.  The limitations and
reductions under this Section 16.16 shall apply to a Participant's grants and
awards made under the Prior Plan that remain outstanding as of the Restatement
Date if the Participant consents to the application of this Section to such
grants and awards.



 
27

--------------------------------------------------------------------------------